Relator was convicted in the Justice Court of Precinct No. 3 of Leon County of the offense of willfully wounding a horse, and fined in the sum of $50. In default of payment he was committed to the county jail on January 26, 1894. Shortly after, to wit, January 29th, he sued out a writ of habeas corpus before the Hon. H.B. Pruitt, county judge of Leon County. The application was heard February 13th, and petitioner remanded to the custody of the sheriff, and he appeals to this court.
The proposition is, that the justice was without jurisdiction to hear and determine the cause, and the judgment under which relator is held is a nullity.
The code clearly states, that when one kills, maims, wounds, or disfigures any domesticated animal or bird, with intent to injure the owner, the punishment is not less than $10 nor more than $200. Penal Code, art. 679. This offense is clearly within, the jurisdiction of the justice of the peace. But where a person willfully or wantonly kills or wounds any such animal or bird, that is to say, without the intent to injure the owner, he shall be fined not exceeding $250 — an offense not within the jurisdiction of a justice of the peace.
The complaint in this case charges, that appellant, "on the 3rd day of July, 1893, did unlawfully and willfully wound a horse by shooting, the said horse belonging to G.A. Parrish, which is against the peace and dignity of the State." An intent to injure the owner, G.A. Parrish, is not alleged. Had this allegation been made, a different offense would have been charged, and one within the jurisdiction of the justice.
The court below was probably led into belief that the prosecution could be sustained under article 679 of the Penal Code, because it says, that "in prosecutions under this articlethe intent to injure may be presumed from the perpetration ofthe act." This, however, refers to proof, not to allegations — that is to say, you must allege in your complaint the *Page 128 
act was done with intent to injure the owner, and on trial the proof of the act being willfully done will sustain the allegation. The justice was without jurisdiction to try the case. The judgment of the County Court is reversed, and relator discharged from custody.
Reversed, and relator discharged.
Judges all present and concurring.